DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 
 Claim Status
This Office Action is in response to communications filed on 11/12/2021. Claims 1-3, 5, 7-18 were amended. Claim 4 was canceled. No new claims were added. So, claims 1-3 and 5-18 were pending for examination. 
 
Title 35, U.S. Code
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application still includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“detection unit configured to detect ”, in claims 1-2, 8, 16,  
“detection unit is further configured to calculate and detects” in claim 3, 
detection unit configured to perform and set” in claim 4, 
operation control unit configured to perform and configured to control, in claims 8-15, and
“processing unit configured to generate and configured to adjust” in claims 16-17.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding 
Based upon the Examiner’s 35 U.S.C. 112(f) three pronged analysis, a sufficient showing that the claim limitations indeed invoke 35 U.S.C. 112(f), so no further action(s) from Applicant are needed or are required. 

REASONS FOR ALLOWANCE
Claims 1-3 and 5-18 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in amended independent claims.1, 7 and 16 respectively. The related art of record fails to disclose or suggest a combination of detecting a transmittance of haze at a time of imaging of a captured image, using a transmittance estimated for each of regions from the captured image, and depth information for each of the regions, performing grayscale conversion that causes a grayscale of a depth indicated by the depth information for each of the regions to correspond to a grayscale of the estimated transmittance, and setting the depth after the grayscale conversion as the transmittance of the haze.  An atmospheric scattering coefficient at the time of imaging is calculated on the basis of a logarithmic average value of the whole or a predetermined portion of the captured image calculated, using the transmittance estimated from the captured image, and an average of depths indicated by the depth information. Further, the transmittance of the haze is detected on the basis of the calculated atmospheric scattering coefficient and the depth information.  The transmittance detection unit calculates a scattering coefficient, using the estimated transmittance and the average value of the depths indicated by the depth information. Since a relationship among an estimated transmittance ta~(x), the depth d(x), and the atmospheric scattering coefficient β is a relationship indicated by the expression, an expression for calculating the scattering coefficient t˜(x))/d(x)); Accordingly, the transmittance detection unit calculates an average value E[log(t˜(x))] of the logarithms of the transmittance ta˜(x) and an average value of the depths E[d(x)] from the transmittance t(x) and the depth d(x) for each pixel, and a scattering coefficient βa is calculated on the basis of an expression.  Further, the transmittance detection unit detects the transmittance of the haze on the basis of the atmospheric scattering coefficient and the depth information.  The transmittance detection unit performs arithmetic operation of an expression for each pixel, using the calculated scattering coefficient βa and the depth d(x) to detect a transmittance ta(x), and to generate the transmittance map indicating the transmittance of the haze for each pixel.  The moving body control system performs the lamp drive control on the basis of the detected transmittance, for example, when the fog is dense, the fog lamps can be automatically lighted, and when the fog becomes clear, the fog lamps can be automatically lighted off.  Moreover, the irradiation direction and the irradiation angle of the fog lamps are automatically adjusted, and the visibility of the region where the fog is dense can be improved.  Further, a light amount of the fog lamps can be automatically adjusted to an optimum light amount in accordance with a fog density.  Note that the fog lamps may be provided not only in the front of the vehicle but also in the rear of the vehicle.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        


/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689